Case 3:14-cr-00175-WHA Document 956-53 Filed 12/31/18 Page 1 of 4




       EXHIBIT AAA
   Case 3:14-cr-00175-WHA Document 956-53 Filed 12/31/18 Page 2 of 4




             37 INCIDENT DESCRIPTION & FACTUAL SUMMARY

Background:

The 37 Fire occurred in Sonoma County on or around the night of October 8, 2017.
According to the California Department of Forestry and Fire Prevention (“CAL FIRE”),
it burned a total number of 1,660 acres. No structures were damaged as a result of the
fire.

On June 8, 2018, CAL FIRE issued a press release concerning its investigation of the 37
Fire, as well as a redacted copy of its full investigation report (the “CAL FIRE Report”),
which can be found at http://calfire.ca.gov/fire_protection/downloads/FireReports/
17CAMRN002957(ThirtySeven)%20LE80%20Report_Redacted.pdf. CAL FIRE
investigators determined that they “could not rule out the possibility of the high voltage
electrical powerlines, which were located above the general origin area of starting the
fire”, but there were no violations of state law.

The CAL FIRE Report stated that on the night of October 8, 2017, a vegetation fire
occurred near 7701 Lakeville Highway in the county of Sonoma (the “general origin
area” or “GOA” as defined by the CAL FIRE Report). Per the CAL FIRE Report, the
fire was first reported to Redwood Emergency Dispatch Communications Center
(“REDCOM”) on October 9, 2017 at 1:53 AM. Per CAL FIRE’s website, the start time
was October 9, 2017 at 2:00 PM.

The CAL FIRE Report stated that CAL FIRE was unable to adequately inspect the
transmission line near the incident location, or identify any other evidence indicating
PG&E’s assets contributed to the fire. The CAL FIRE Report states that it was unable to
rule out electrical as a cause of the fire.

Incident Overview:

PG&E records do not indicate any occurrences outside of normal operations at the GOA
on the evening of October 8, 2017 or early in the morning on October 9, 2017. The CAL
FIRE Report states that the GOA is located under two transmission lines. It further notes
that Supervisory Control and Data Acquisition (“SCADA”) data “showed no faults or
electrical power outage within the area during the time of the fire”. Per the CAL FIRE
Report, CAL FIRE’s investigator was unable to adequately inspect PG&E’s transmission
powerlines near the GOA due to numerous factors, including the height of the
transmission powerlines, a partial (bottom-side) view of the line, and the placement of the
sun at the time of the inspection. CAL FIRE “was unable to locate any direct physical
evidence which links the cause for the fire to an electrical cause”. After ruling out 9
other common causes of fire, the CAL FIRE Report concludes that CAL FIRE could not
“rule out electrical as a cause due to the inability to adequately inspect the powerlines”.

PG&E has become aware that Distribution Line Technician Joseph Greene, who PG&E
identified as the First Responder to the 37 Fire, never inspected or accessed the GOA,
which was situated under a transmission line.
   Case 3:14-cr-00175-WHA Document 956-53 Filed 12/31/18 Page 3 of 4



Evidence Collection:

PG&E did not collect any evidence in connection with the 37 Fire. CAL FIRE collected
a sample of primary distribution conductor approximately 0.2 miles from the GOA;
however, the CAL FIRE Report does not mention this evidence. Rather, the Report
states that CAL FIRE “was unable to locate any direct physical evidence which links the
cause for the fire to an electrical cause.”

Timeline:

The following timeline indicates CAL FIRE’s designated start time and the first 911 call
according to the CAL FIRE Report.

 Event
 October 8, 2017: CAL FIRE Report start time.
 October 9, 2017, 1:53 AM: Per CAL FIRE, a fire in the area of Highway 37 and
 Lakeview Highway is first reported to REDCOM.




                                            2
   Case 3:14-cr-00175-WHA Document 956-53 Filed 12/31/18 Page 4 of 4



Source List:


 Source                  Brief Description
 CAL FIRE Press          CAL FIRE Press Release, “CAL FIRE Investigators
 Release                 Determine Causes of 12 Wildfires in Mendocino, Humboldt,
                         Butte, Sonoma, Lake, and Napa Counties”, June 8, 2018,
                         https://calfire.ca.gov/communications/downloads/newsrelease
                         s/2018/2017_WildfireSiege_Cause.pdf.
 CAL FIRE Report         CAL FIRE Investigation Report 17CAMRN002957, 37 Fire,
                         http://calfire.ca.gov/fire_protection/downloads/FireReports/1
                         7CAMRN002957(ThirtySeven)%20LE80%20Report_Redact
                         ed.pdf.
 CAL FIRE Website        “37 Fire Incident Information”,
                         http://cdfdata.fire.ca.gov/incidents/incidents_details_info?inci
                         dent_id=1882 (last updated Jan. 9, 2018).
 Deposition Transcript   Deposition of PG&E Distribution Line Technician and First
 of Joseph Greene        Responder Joseph Greene.




                                           3
